Gildersleeve, J.
Each of these cases was tried upon April 3, 1906. Judgment, however, was not entered in .either case until April 21, 1906, being more than fourteen days provided for by section 230 of the Municipal Court Act. It is strenuously urged by counsel for the respondent that, as section 230 provides that the court may have fourteen days in which to render judgment from the time “the same is submitted to him for that purpose,” and there being nothing in the return to show that the cases were submitted to the court on April 3, 1906, the judgments should not be reversed on that ground. The return states that the cases were tried April 3, 1906. At the close of the testimony in Ho. 89, a stipulation was entered on the minutes to the effect that the testimony in that case shall be considered as in the action Ho. 90 “tried this day” after which appear the words, “ Decision reserved.” The Municipal Court is a court of limited jurisdiction and its jurisdiction will not be presumed, but all the facts essential thereto must appear in the record. Tannenbaum v. Natchtigall, 29 Misc. Rep. 759. It must, in every instance, show authority for its acts. People ex rel. Jaffe v. Fitzpatrick, 35 Misc. Rep. 456, 457. Had it affirmatively appeared in the record that time was given in which to submit briefs, then the time in which to render judgment would date from the time given for filing briefs (Hill v. Hill, 50 Misc. Rep. 654); but, from the record, it conclusively appears that the case was submitted for decision on April 3, 1906, and decision reserved and, in such a case, judgment must be rendered within fourteen days. Maggio v. Ocean View Cemetery, 47 Misc. Rep. 680.
Fitzgebald and Davis, JJ., concur.
Judgment reversed, with costs.